Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (this “Amendment No. 1”) is made
and entered into as of December 10, 2008, by and between AUTOBYTEL INC., a
Delaware corporation (the “Company”), and James E. Riesenbach (the “Executive”).

Recitals

WHEREAS, the Company and the Executive entered into that certain Employment
Agreement, dated as of March 1, 2006 (the “Employment Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth in this Amendment No. 1.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and with reference to the above recitals, the parties hereby
agree as follows:

ARTICLE 1

AMENDMENTS

1.1 AMENDMENT TO SECTION 4.1. The last sentence of Section 4.1 of the Employment
Agreement is deleted and replaced with the following:

“In addition, the Executive shall be reimbursed for up to $8,500 per year during
the Term for tax and estate planning services upon submission of appropriate
documentation to enable the Company to deduct such expenses (if otherwise
deductible) subject to the Executive’s understanding that any reimbursements for
expenses Executive incurs in a calendar year must be submitted for reimbursement
by the Executive within thirty (30) days, and shall be reimbursed promptly, but
no later than ninety (90) days after the Company receives such reimbursement
request.”

1.2 AMENDMENT TO ARTICLE 5. Article 5 of the Employment Agreement shall be
amended by adding a new Section 5.6, to read as follows:

“5.6 PAYMENT. Notwithstanding anything in this Agreement to the contrary, any
reimbursements or other payments made under this Article 5 must be submitted for
reimbursement by the Executive within thirty (30) days, and shall be reimbursed
promptly, but no later than ninety (90) days after the Company receives such
reimbursement request.”

1.3 AMENDMENT TO SECTION 6.2. Section 6.2 of the Employment Agreement shall be
amended and restated in its entirety to read as follows:

“6.2 TERMINATION WITHOUT CAUSE OR GOOD REASON. Subject to Section 6.4, the Board
acting for the Company shall have the right, at any time in its sole discretion,
to terminate the Executive’s employment under this Agreement without Cause upon
not less than thirty (30) days prior written notice to the Executive. The term
“termination without Cause” shall mean the termination by the Company of the
Executive’s employment for any reason other than those expressly set forth in
Section 6.1, or no reason at all, and shall also



--------------------------------------------------------------------------------

mean the Executive’s decision to terminate his employment under this Agreement
(and he hereby has such right) by reason of any act, decision or omission by the
Company or the Board that: (A) materially and adversely modifies, reduces,
changes, or restricts the Executive’s salary, bonus opportunities, options or
other compensation benefits or perquisites, or the Executive’s authority,
functions, services, duties, rights, and privileges as, or commensurate with the
Executive’s position as the President and Chief Executive Officer of the Company
as described in Section 2.1; (B) relocates the Executive without his consent
from the Company’s offices located at 18872 MacArthur Boulevard, Irvine,
California, 92612-1400 to any other location in excess of fifty (50) miles
beyond the geographic limits of Irvine, California; (C) deprives the Executive
of his titles and positions of President and Chief Executive Officer; (D) if
prior to the expiration of the Term results in the Company proffering a new
employment agreement to the Executive in order to extend the Term and the terms
and conditions of such agreement (i) as they relate to the Executive’s salary,
bonus opportunity and benefits (assuming the Executive qualifies for such
benefits) are not at least as favorable in all material respects to the
Executive as the most favorable salary, bonus opportunity and benefits payable
to the Executive in any year during the Term or (ii) materially and adversely
change the Executive’s authority, functions, services, duties, rights and
privileges as, or commensurate with the Executive’s position as the President
and Chief Executive Officer as set forth in this Agreement; (E) results in the
Executive not being elected to the Board as a Class II Director upon the
Commencement Date and/or not being nominated by the Board to stand for election
as a Class II Director at the 2006 annual meeting of the Company; (F) results in
the Company not maintaining during the Term at least $20 million of liability
insurance coverage for directors and officers unless the failure to obtain such
insurance is unquestionably a result of any fact or circumstance relating to the
Company occurring solely during the Term that is not caused by or results from a
fact or circumstance occurring prior to the Commencement Date; or (G) involves
or results in any material and adverse failure by the Company to comply with any
material provision of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive (each a
“Good Reason”). Notwithstanding anything herein, the Executive must give the
Company notice of the condition that gives rise to the Good Reason within sixty
(60) days of the occurrence of the condition, and the Company must have at least
thirty (30) days to remedy the condition. In the event the Company or the
Executive shall exercise the termination right granted pursuant to this
Section 6.2, then except as set forth in the proviso below, neither party shall
have any rights or obligations under Article 1, Article 2, Sections 3.1 and 3.2,
or Articles 4 and 5; provided, however, that the Company shall pay to the
Executive (a) an amount equal to twenty four (24) months of the Executive’s Base
Salary (determined as the Executive’s highest annual Base Salary during the Term
prior to such termination) plus two times the Bonus (at one hundred percent
(100%) of the Executive’s highest annual Base Salary during the Term prior to
such termination) and shall continue to provide all benefits that were
non-taxable while the Executive was employed by the Company (or if not allowable
under the Company’s then existing policies their substantial equivalents) in
accordance with Article 4 at the time they would have been paid had the
Executive remained an employee for a period of twenty four (24) months after the
effective date of the termination (subject in each case to Section 3.3), except
that the Company shall not be required to provide such benefits to the extent
that, during such twenty four (24) month period, the Executive receives
substantially similar (or better, from the Executive’s perspective) benefits
from a new employer, and (b) any amount due and owing as of the

 

2



--------------------------------------------------------------------------------

termination date pursuant to Section 3.1, Section 3.2 (including a Bonus for the
year in which the termination occurs (and if so provided the minimum required
Bonus for such year pursuant to Section 3.2) prorated to the date of termination
based on the performance of the Company in such year as of the date on which the
termination occurs versus the performance targets for the Company established by
the Board for the entire year in accordance with Section 3.2), Section 4.2 and
Article 5 (subject, in each case, to Section 3.3), and the remaining provisions
of this Agreement shall remain in full force and effect in accordance with their
terms. The Executive shall inform the Company of any other benefits the
Executive is receiving where the Company would have a right to reduce the
benefits it is providing to the Executive. After the provision of the benefits
during the two year period following such termination as described above, the
Executive will be entitled to COBRA rights as provided by applicable law. The
amounts and benefits required by clause (a) above shall be provided only if the
Executive has executed and delivered to the Company (and not revoked) a release
in favor of the Company (which release shall be substantially in the form
attached as Exhibit B). The amounts payable pursuant to this Section 6.2 shall
be in payment for the services rendered by the Executive pursuant to this
Agreement during the Term, and the Executive shall not be entitled to any
additional amounts in consideration for such services.”

1.4 AMENDMENT TO SECTION 7.1(b). Section 7.1(b) of the Employment Agreement
shall be amended and restated in its entirety to read as follows:

“(b) The determinations of whether and when a Gross-Up Payment is required under
this Article 7 shall be made by the Company based on its good faith
interpretation of applicable law. The amount of such Gross-Up Payment and the
valuation assumptions to be utilized in arriving at such determination shall be
made by the Company which shall provide detailed supporting calculations to the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment subject to the Excise Tax, or such earlier time as
is requested by the Company. Any Gross-Up Payment, as determined pursuant to
this Article 7, shall be paid by the Company to the Executive within twenty-five
(25) days of the receipt of notice from the Executive that there has been a
Payment subject to the Excise Tax; provided, that the Gross-Up Payment shall be
paid no later than the end of the Executive’s taxable year following the
Executive’s taxable year in which the Executive remitted the Payment. Any
determinations by the Company shall be binding upon the Executive, provided,
however, if it is later determined that there has been an underpayment of Excise
Tax and that the Executive is required to make an additional Excise Tax
payment(s) on any Payment or Gross-Up Payment, the Company shall provide a
similar full gross-up on such additional liability.”

ARTICLE 2

GENERAL PROVISIONS

2.1 CAPITALIZED TERMS. All capitalized terms in this Amendment No.1, to the
extent not otherwise defined herein, shall have the meaning assigned to them in
the Employment Agreement.

2.2 CONTINUING EFFECTIVENESS. Except as modified by this Amendment No. 1, the
Employment Agreement shall remain in full force and effect and neither party by
virtue of entering into this Amendment No. 1 is waiving any rights it has under
the Employment Agreement, and once this Amendment No. 1 is executed by the
parties hereto, all references in the Employment Agreement to “the Agreement” or
“this Agreement,” as applicable, shall refer to the Employment Agreement as
modified by this Amendment No. 1.

 

3



--------------------------------------------------------------------------------

2.3 SUCCESSORS. The terms and conditions of this Amendment No. 1 shall inure to
the benefit of and be binding upon the successors and assigns of the parties
hereto.

2.4 GOVERNING LAW. This Amendment No. 1 shall be construed and enforced in
accordance with the laws of the State of California, without giving effect to
the principles of conflict of laws thereof.

2.5 COUNTERPARTS. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one instrument.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the
date first above written.

 

AUTOBYTEL INC. By:   /s/ Glenn E. Fuller   Name:   Glenn E. Fuller   Title:  
Senior Vice President and
Chief Legal Officer JAMES E. RIESENBACH /s/ James E. Riesenbach

[Signature Page to Amendment No. 1 to Employment Agreement]